DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the initial area and end area must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
It should be noted, Figure 1 shows what appears to be an initial area and an end area in area 8, but the nonwoven as illustrated does not appear to form until after both areas.  Why are there no fibers at Detail 8? 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract as filed is too short to provide any reasonable assistance to a reader.
The disclosure is objected to because of the following informalities:
Page 1, line 21:	the specific recitation of claim 1 and claim 2 is improper.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claims 1 and 2, the phrase the screen lacks proper antecedent basis.
	Further in regards to Claim 1, how are the initial area and end area determined?  What ensures that absolutely no fibers are added prior to the initial area, and absolutely no fibers are added after the end area?  The ordinarily skilled artisan, presented with the claim language, would not understand how the fibers and flakes would absolutely obey the dimensions as claimed.  As such, they seem arbitrary and unclear.
	Further in regards to Claims 1 and 2, how can both ranges be 0°?  The claim language currently makes this possible, where every fiber would be added to start the nonwoven at 0° and the nonwoven would likewise be finished absolutely at 0°.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Berhardt (Technical Textiles - Nonwovens).
Bernhardt teaches a device for forming a fiber nonwoven, the device comprising:
a moving screening surface onto which fibers or flakes are to be sucked;
a milling roller configured to operate in a suction area; and
a nonwoven formation area located between the screening surface and the milling roller (see annotated figure below).
     
    PNG
    media_image1.png
    248
    548
    media_image1.png
    Greyscale

In regards to the nonwoven formation area being defined by a first intersection of a first straight line originating from the center of the milling roller with the screening surface, the first straight line forming, together with a section extending perpendicular to the screening surface from the center of the milling roller, a first angle (a) of 0° - 20° against the direction of movement of the screen and by a second intersection of a second straight line originating from the center of the milling roller with the screening surface, the second straight line forming with the section a second angle (B) of 0° to 30° in the direction of movement of the screen, these are all considered intended use, dependent on how the apparatus is operated.  There would be an area within these angles, and it would be capable of performing as a nonwoven formation area.
Claim(s) 2 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al (2925360).
Roberts teaches a device for forming a fiber nonwoven, the device comprising:
a moving screening surface onto which fibers or flakes are to be sucked;
a milling roller configured to operate in a suction area; and
a nonwoven formation area located between the screening surface and the milling roller (see annotated figure below).

    PNG
    media_image2.png
    364
    512
    media_image2.png
    Greyscale

In regards to the nonwoven formation area being defined by a first intersection of a first straight line originating from the center of the milling roller with the screening surface, the first straight line forming, together with a section extending perpendicular to the screening surface from the center of the milling roller, a first angle (a) of 0° - 20° against the direction of movement of the screen and by a second intersection of a second straight line originating from the center of the milling roller with the screening surface, the second straight line forming with the section a second angle (B) of 0° to 30° in the direction of movement of the screen, these are all considered intended use, dependent on how the apparatus is operated.  There would be an area within these angles, and it would be capable of performing as a nonwoven formation area.
Claim(s) 2 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Young et al (20160355960).
Young teaches a device for forming a fiber nonwoven, the device comprising:
a moving screening surface onto which fibers or flakes are to be sucked;
a milling roller configured to operate in a suction area; and
a nonwoven formation area located between the screening surface and the milling roller (see annotated figure below).

    PNG
    media_image3.png
    824
    453
    media_image3.png
    Greyscale

In regards to the nonwoven formation area being defined by a first intersection of a first straight line originating from the center of the milling roller with the screening surface, the first 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Technical Textiles - Nonwovens (Bernhardt).
Bernhardt teaches a method for forming a fiber nonwoven, the method comprising:
sucking fibers or flakes onto a moving screening surface (from the annotated figure above, the fibers are sucked onto the moving screening surface);
operating a milling roller in a suction area (from the annotated figure above, the roller indicated); and
forming the nonwoven in an area between the screening surface and the milling roller (from the annotated figure above, the nonwoven would be formed in this area).
While Bernhardt essentially teaches the invention as detailed, it fails to specifically give the dimensions of the initial area and end area.  Bernhardt, however, would almost certainly be 
It should be noted, Applicant provides no criticality or unexpected results arising from this specific range.  As such, it is considered an obvious choice which could be discovered through routine experimentation. 

Claims 1 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Roberts et al (2925360).
Roberts teaches a method for forming a fiber nonwoven, the method comprising:
sucking fibers or flakes onto a moving screening surface (from the annotated figure above, the fibers are sucked onto the moving screening surface);
operating a milling roller in a suction area (from the annotated figure above, the roller indicated); and

While Roberts essentially teaches the invention as detailed, it fails to specifically give the dimensions of the initial area and end area.  Roberts, however, would almost certainly be forming this nonwoven just before and just after 0° since the fibers would drop before the milling roller in the annotated figure above, and would consequently be pressed into a nonwoven at the roller.  It therefor would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that Roberts provided an initial area of the nonwoven formation being defined by a first intersection of a first straight line originating from the center of the milling roller with the screening surface, the first straight line forming, together with a section extending perpendicular from the center of the milling roller to the screening surface, a first angle (a) of 0° to 20° against the direction of movement of the screen, and provided an end area of the nonwoven formation being defined by a second intersection of a second straight line originating from the center of the milling roller with the screening surface, the second straight line forming with the section a second angle (B) of 0° to 30° in the direction of movement of the screen since these would occur at the roller.  
It should be noted, Applicant provides no criticality or unexpected results arising from this specific range.  As such, it is considered an obvious choice which could be discovered through routine experimentation.

Claims 1 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Young et al (20160355960).
Young teaches a method for forming a fiber nonwoven, the method comprising:

operating a milling roller in a suction area (from the annotated figure above, the roller indicated); and
forming the nonwoven in an area between the screening surface and the milling roller (from the annotated figure above, the nonwoven would be formed in this area).
While Young essentially teaches the invention as detailed, it fails to specifically give the dimensions of the initial area and end area.  Young, however, would almost certainly be forming this nonwoven within these ranges since the distance between the milling roller and moving screen are so great, the angles would easily cover the entirety of the formation area.  It therefor would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that Young provided an initial area of the nonwoven formation being defined by a first intersection of a first straight line originating from the center of the milling roller with the screening surface, the first straight line forming, together with a section extending perpendicular from the center of the milling roller to the screening surface, a first angle (a) of 0° to 20° against the direction of movement of the screen, and provided an end area of the nonwoven formation being defined by a second intersection of a second straight line originating from the center of the milling roller with the screening surface, the second straight line forming with the section a second angle (B) of 0° to 30° in the direction of movement of the screen since the angles of Young are so small and easily within the range.  
It should be noted, Applicant provides no criticality or unexpected results arising from this specific range.  As such, it is considered an obvious choice which could be discovered through routine experimentation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Higuchi (20200173105) Figure 3 teaches structure and elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732